Citation Nr: 0938736	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a keloid scar of the mid-chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from February 1989 to November 
1990.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  

A December 2005 rating decision granted service connection 
for a keloid scar of the mid-chest and assigned a 10 percent 
evaluation, effective January 12, 2005.   In an August 2006 
rating decision, the RO denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and sinusitis.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection for 
bilateral hearing loss.  So, regrettably, this claim is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has sinusitis, which is causally or 
etiologically related to his service in the military.

2.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the keloid scar of 
the mid-chest is superficial, but it is not unstable, 
productive of limitation of function, and does not exceed 12 
square inches.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a keloid scar of the mid-chest have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7801 - 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the December 2005 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for a 
keloid scar of the mid-chest, such a claim is now 
substantiated.   As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in September 
2005, May 2006, and February 2008, from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and his claim 
for an increased disability rating.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, the May 2006 and February 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the claims were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's service treatment records and 
service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  When, as here, at least 
a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision 
and to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's 
available service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony before the undersigned VLJ.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record and the statements of the 
appellant, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  In 
addition, consideration of the Veteran's current disability 
status was made in view of the Veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2008), and, where 
appropriate, clinical findings pertinent to the schedular 
criteria were obtained upon examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for sinusitis.

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records 
are unavailable through no fault of the appellant's own, the 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and duty to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Nonetheless, there is no medical evidence of record 
indicating the Veteran's claimed sinusitis was incurred 
during or as a result of his military service.  Although the 
Veteran's full service treatment records are unavailable, the 
Board notes that the Veteran's available records do not show 
any complaints related to his sinuses.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems during his service, as he is now alleging, then he 
would have at least mentioned this during his military 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation ... ."). 

The evidence includes a statement from an individual who 
served with the veteran to the effect that following exposure 
to CS gas, the veteran had difficulty breathing.  It was 
noted that he complained of sinus problems after that.  

The postservice medical records include treatment for sinus 
symptoms on several occasions in 1994.  Treatment records 
reflect that he has had upper respiratory symptoms on 
occasion with sinus involvement.  

While the veteran's statement and the lay statement submitted 
reflect that he has some sinus symptoms in service, there is 
no evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis.  According to the medical evidence of 
record, the Veteran was first treated for sinus complaints in 
1994, several years after his period of service.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's claimed sinusitis to his military 
service.  In this regard, none of the Veteran's post-service 
treatment records show that his claimed sinusitis is related 
to his military service.  To the contrary, the Board points 
out that the April 2008 VA examiner found that the Veteran 
did not have a current sinus disability; a CT scan of the 
Veteran's paranasal sinuses was normal, as was a physical 
examination of his sinuses.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed sinusitis 
as a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during 
service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

As such, the only evidence suggesting the Veteran has a sinus 
disability that is related to his military service, comes 
from him personally.  As a layperson, the Veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So there is a 
preponderance of evidence against his claim, in turn, meaning 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Analysis

The Veteran is currently assigned a 10 percent disability 
evaluation for a keloid scar of the mid-chest under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Under this Code, a 10 percent 
disability evaluation is assigned where there is evidence of 
a superficial and painful scar.  No higher disability 
evaluation is available under this Code, but under Diagnostic 
Code 7801, a 20 percent disability evaluation is assigned for 
deep scars or scars that cause limitation of motion, and that 
are at least 12 square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7804.   

The Board finds that the Veteran's keloid scar of the mid-
chest is most consistent with the currently assigned 10 
percent disability evaluation, and that a higher disability 
evaluation is not warranted.  The medical evidence shows that 
Veteran's scar of the mid-chest is hypertrophic, adhered to 
the underlying tissue, and tender; however, it is also 
stable, without inflammation or edema, and superficial.  The 
Veteran's most recent April 2008 VA examination report 
clearly indicates that this scar is does not cause limitation 
of motion or limitation of function, and inflexibility of the 
skin is minimal.  As such, there is no evidence that this 
scar has impaired his ability to function.  Similarly, the 
Board notes that the Veteran's scar is 9cm in length, with a 
maximum width of 1.5cm, far smaller than that required for a 
20 percent disability evaluation under Diagnostic Code 7801.   
See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
objective demonstration by the Veteran that his disability 
causes marked interference with his employment (that is, 
beyond that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Therefore, there are no grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for sinusitis is denied.

The claim for a disability rating higher than 10 percent for 
a keloid scar of the mid-chest is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The Board acknowledges that the Veteran underwent a VA 
audiological examination in April 2008.  However, the 
audiologist was unable to ascertain whether the Veteran had 
hearing loss which met the threshold minimum requirements of 
§ 3.385 to be considered a disability according to VA 
standards.  According to the report, the audiologist could 
not ascertain consistent pure tone thresholds for rating 
purposes, despite repeated instruction as to test procedures.  
Consequently, additional clinical evaluation is needed to 
resolve this medical issue.  
Accordingly, the Board finds that the Veteran should be 
afforded a VA examination in order to determine nature and 
etiology of his claimed bilateral hearing loss.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current bilateral hearing 
loss.  The examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent 
or greater probability) that current 
bilateral hearing loss is  related to his 
service in the military - in particular, 
to noise exposure he sustained while in 
the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


